COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Llanelly Enterprises LTD. v. Harry A. Bouknight, Jr.

Appellate case number:      01-19-00505-CV

Trial court case number:    2019-09066

Trial court:                295th District Court of Harris County

         In this interlocutory appeal, appellant, Llanelly Enterprises LTD, has filed a motion
to lift the automatic stay provided in section 51.014(b) and to abate to the trial court to
allow the trial court to file findings consistent with section 27.007. See TEX. CIV. PRAC. &
REM. CODE §§ 27.007, 51.014(b). No party has objected to the motion. See TEX. R. APP.
P. 10.3(a).

       Accordingly, the Court grants the motion, lifts the stay, abates this appeal, and
remands to the trial court for the limited purpose of ruling on appellants’ “Request for
Findings of Fact and Conclusions of Law,” including the findings of fact required by
section 27.007. See TEX. CIV. PRAC. & REM. CODE §§ 27.007, 51.014(a)(12), (b); TEX. R.
APP. P. 29.3. Because this is an accelerated appeal, the Court orders the trial court to sign
any order and findings of fact within 15 days of the date of this Order. See TEX. CIV.
PRAC. & REM. CODE § 27.008(b). The district clerk is directed to file a supplemental clerk’s
record containing the trial court’s order, if any, and findings with the Clerk of this Court
within 5 days of the date the district court signs any order and findings.

       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. This appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record that complies with this Order is filed in this Court. The Court will also
consider an appropriate motion to reinstate the appeal filed by either party or may reinstate
the appeal on its own motion.

       It is so ORDERED.
Judge’s signature: ___/s/ Sherry Radack___
                    Acting individually         Acting for the Court
Date: ___August 6, 2019__




                                             2